 


109 HR 4712 IH: To amend the Surface Transportation Assistance Act of 1982 to clarify that the Buy America provision applies to an entire bridge project, and for other purposes.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4712 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Baird introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Surface Transportation Assistance Act of 1982 to clarify that the Buy America provision applies to an entire bridge project, and for other purposes. 
 
 
1.ClarificationSection 165 of the Surface Transportation Assistance Act of 1982 (23 U.S.C. 101 note) is amended— 
(1)in subsection (a)— 
(A)by inserting for a project after shall not obligate; and 
(B)by inserting , before, on, or after the date of obligation of such funds, after products used; and 
(2)by adding at the end the following: 
 
(h)Applicability to bridge projectIf subsection (a) is applicable to a component of a bridge project, the Secretary shall ensure that subsection (a) applies to the entire bridge project..  
 
